EXHIBIT 10.1

FIFTH AMENDMENT
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of June 26, 2015, by and among the Lenders party
hereto, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company,
as the agent for the Lenders (in such capacity, "Agent"), CENTURY ALUMINUM
COMPANY, a Delaware corporation ("Century"), CENTURY ALUMINUM OF SOUTH CAROLINA,
INC. (successor in interest to Berkeley Aluminum, Inc.), a Delaware corporation
("Century South Carolina"), CENTURY ALUMINUM OF WEST VIRGINIA, INC., a Delaware
corporation ("Century West Virginia"), CENTURY ALUMINUM OF KENTUCKY GENERAL
PARTNERSHIP, a Kentucky general partnership ("Century of Kentucky GP"), NSA
GENERAL PARTNERSHIP, a Kentucky general partnership ("NSA"), and CENTURY
ALUMINUM SEBREE LLC, a Delaware limited liability company ("Century Sebree"; and
together with Century, Century South Carolina, Century West Virginia, Century of
Kentucky GP and NSA, each a "Borrower" and collectively the "Borrowers").
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Amended and
Restated Loan and Security Agreement dated as of May 24, 2013 (as amended,
modified or supplemented from time to time, the "Loan Agreement");
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Loan Agreement
to, among other changes, extend the scheduled maturity date of the Agreement
until June 26, 2020, subject to the terms and conditions contained herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.
2.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 below and in reliance upon the representations
and warranties of Borrowers set forth in Section 5 below, the Loan Agreement is
hereby amended as follows:
(a)    The second sentence of Section 2.6 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrowers' obligation to pay for (a) audits in any
12-month period shall be limited as follows (it being understood that Agent
shall not be prohibited from conducting additional audits at its own expense):
(i) so long as Availability remains greater than or equal to an amount equal to
$18,750,000 (such amount to be increased by an amount equal to 12.5% of any
Uncommitted Facility Increase upon the effectiveness thereof) during such
12-month period, one audit, and




--------------------------------------------------------------------------------




(ii) otherwise, two audits; and (b) appraisals in any 12-month period shall be
limited as follows (it being understood that Agent shall not be prohibited from
conducting additional appraisals at its own expense): (i) so long as
Availability remains greater than or equal to an amount equal to $18,750,000
(such amount to be increased by an amount equal to 12.5% of any Uncommitted
Facility Increase upon the effectiveness thereof) during such 12-month period,
one appraisal, and (ii) otherwise, two appraisals.
(b)    Section 6.2.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
6.2.3    Maintenance of Dominion Account. Borrowers shall establish Deposit
Accounts with Wells Fargo, subject to Blocked Account Agreements (each such
Deposit Account subject to a Blocked Account Agreement, a "Dominion Account").
Each Blocked Account Agreement shall provide that Wells Fargo shall comply with
instructions originated by Agent directing disposition of the funds in the
applicable Dominion Account or Accounts without further consent by the
applicable Borrower, and that, following receipt by it of a notice of exclusive
control (a "Notice of Exclusive Control") from Agent, (a) such bank shall not
permit any funds or other assets to be transferred or withdrawn by any Borrower
from such Dominion Account or Accounts, (b) such bank shall only comply with the
instructions of Agent and no longer comply with instructions of any Borrower in
respect of such Dominion Account or Accounts, and (c) such bank shall transfer
all payments or other remittances received in the Dominion Account or Accounts
to Agent's account for application on account of the Obligations as provided in
subsection 3.2.1 and Section 3.4. Agent agrees that (x) it shall not deliver a
Notice of Exclusive Control unless a Default or Event of Default has occurred
and is continuing at the time Availability is less than the Covenant Trigger
Amount at any time, and (y) it shall provide Borrower Representative with prompt
notice of its delivery of a Notice of Exclusive Control, which notice shall
include a statement specifying with particularity that a Default or Event of
Default has occurred and is continuing and the nature of the Default or Event of
Default or that Availability has been less than the Covenant Trigger Amount;
provided that the failure of Agent to deliver such notice to Borrowers shall not
in any manner affect the validity and enforceability of any Notice of Exclusive
Control; and provided, further that Agent's exclusive control shall be rescinded
at such time no Default or Event of Default shall have occurred and be
continuing and Availability equals or exceeds the Covenant Trigger Amount for 60
consecutive days. Agent shall have no obligation to deliver a Notice of
Exclusive Control. Agent assumes no responsibility for such blocked account
arrangements, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.
(c)    Section 8.1.4 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

- 2 -

--------------------------------------------------------------------------------




8.1.4    Borrowing Base Certificates. On or before the 15th day of each fiscal
month of Borrowers (or, at any time Availability falls below the Reporting
Trigger Amount, weekly (no later than the third Business Day of each week) until
Availability exceeds the Reporting Trigger Amount for 60 consecutive days),
Borrower Representative shall deliver to Agent a Borrowing Base Certificate as
of the last day of the immediately preceding fiscal month (or week, as
applicable). Each Borrowing Base Certificate shall contain a schedule providing
details for any FIFO reserve or LCM (lower of cost or market) adjustments.
Within 45 days after the end of each fiscal quarter of Century, Borrowers shall
provide a reconciliation of the FIFO reserves and LCM adjustments reflected in
the Borrowing Base Certificate as of the end of such fiscal quarter to the FIFO
reserves and LCM adjustments reflected on Century's consolidated balance sheet
as of the last day of such fiscal quarter, together with such other information
as Agent shall reasonably request to substantiate the FIFO reserves and LCM
adjustments reflected in the Borrowing Bases delivered during such fiscal
quarter. If Borrowers deem it advisable, Borrowers may execute and deliver to
Agent Borrowing Base Certificates more frequently than as required pursuant to
this subsection 8.1.4 (including, without limitation, for purposes of evidencing
compliance with Section 8.2.18 at any time when Borrowers are delivering monthly
Borrowing Base Certificates, an updated Borrowing Base Certificate reflecting
the Qualified Cash Amount, the amount of outstanding Revolving Credit Loans and
the LC Exposure as of such date). Borrowers shall also deliver to Agent the
reports set forth on Schedule 8.1.4 at the times specified therein.
(d)    Section 8.2 of the Loan Agreement is hereby amended to insert a new
Section 8.2.18 at the end thereof as follows:
8.2.18        Qualified Cash. Withdraw, transfer or otherwise encumber any
Qualified Cash from the deposit account or securities account maintaining such
Qualified Cash to the extent that, after giving effect to any such withdrawal,
transfer or other encumbrance, Availability would be less than or equal to
$15,000,000 (it being agreed and understood that Agent may issue a notice of
control or otherwise block the applicable Borrower's access to any account
maintaining Qualified Cash in the event that any Borrower seeks to withdraw or
otherwise transfer Qualified Cash in violation of this Section 8.2.18).
(e)    Section 12.1.3(d) of the Credit Agreement is hereby amended to insert the
following new sentence at the end thereof as follows:
Solely for purposes of this clause (d), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.
(f)    Appendix A of the Loan Agreement is hereby amended to insert the
following new defined terms in their appropriate alphabetical order:
Qualified Cash – as at any date of determination thereof, the aggregate amount
of unrestricted cash and readily marketable investments of the type described

- 3 -

--------------------------------------------------------------------------------




in clause (viii) of the definition of the term "Restricted Investment" of any
Borrower held in the domestic deposit account or securities account acceptable
to and maintained with Agent and designated in writing by Borrower
Representative as the "Qualified Cash Account", in each case that is subject to
a control agreement in favor of Agent in form and substance satisfactory to
Agent.
Qualified Cash Amount – as at any date of determination, the lesser of (a)
$25,000,000 and (b) the amount of Qualified Cash as reported in the most recent
Borrowing Base Certificate; provided, that, (i) Agent may adjust the Qualified
Cash Amount at any time in its Reasonable Credit Judgment to account for any
reduction in the amount of Qualified Cash as reported by the Borrowers in the
most recent Borrowing Base Certificate, and (ii) as of any date of determination
of Availability, any Qualified Cash that is included in the Qualified Cash
Amount shall be excluded from the determination of any funds and readily
marketable investments maintained in Controlled Investment Accounts for purposes
of the tests set forth in Section 8.2.5(iv), Section 8.2.14(iv), the definition
of the term "Liquidity" and clause (xii)(2) of the definition of the term
"Restricted Investment" (it being the intent of this clause (ii) to avoid
double-counting any such Qualified Cash for purposes of such tests).
(g)    The defined terms "Borrowing Base", "Covenant Testing Period", "Covenant
Trigger Amount", "Covenant Trigger Date", "LIBOR Rate", "Reporting Trigger
Amount", "Unused Letter of Credit Subfacility" and "Stated Termination Date" set
forth in Appendix A of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
Borrowing Base – as at any date of determination thereof, an amount equal to the
sum of:
(i)    85% of the net amount of Eligible Accounts outstanding at such date;
(ii)    the lesser of (A) 75% of the value (as determined below) of Eligible
Inventory at such date, and (B) 85% times the most recently determined Net
Liquidation Percentage times the value (as determined below) of Eligible
Inventory (provided, that Availability attributable to Eligible Inventory
consisting of work in process shall not exceed $32,000,000); and
(iii)    100% of the Qualified Cash Amount.
The advance rates set forth above may not be adjusted downward by Agent. For
purposes hereof, (1) the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent's option exercised using its Reasonable Credit
Judgment, be calculated on shortest terms), credits, allowances or excise taxes
of any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time and (2) the
value of Eligible Inventory

- 4 -

--------------------------------------------------------------------------------




shall be determined on a first-in, first-out, lower of cost or market basis in
accordance with GAAP, but excluding any write-downs resulting from loss on
conversion.
Covenant Testing Period – a period (a) commencing on the last day of the fiscal
month of Borrowers most recently ended on or prior to a Covenant Trigger Date
and for which Agent has received financial statements required to be delivered
pursuant to Section 8.1.3(c) and (b) ending on the first day after such Covenant
Trigger Date that Availability equals or exceeds the Covenant Trigger Amount for
60 consecutive days.
Covenant Trigger Amount – at any date of determination, an amount equal to
$15,000,000 (such amount to be increased by an amount equal to 10% of any
Uncommitted Facility Increase upon the effectiveness thereof).
Covenant Trigger Date – any day on which Borrowers fail to maintain Availability
in an amount greater than or equal to the Covenant Trigger Amount.
LIBOR Rate – the rate per annum as reported on Reuters Screen LIBOR01 page (or
any successor page) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement
(and, if any such rate is below zero, the LIBOR Rate shall be deemed to be
zero), which determination shall be made by Agent and shall be conclusive in the
absence of manifest error.
Reporting Trigger Amount – at any date of determination, an amount equal to
$15,000,000 (such amount to be increased by an amount equal to 10% of any
Uncommitted Facility Increase upon the effectiveness thereof).
Unused Letter of Credit Subfacility – at any time, an amount equal to
$110,000,000 minus the LC Exposure at such time.
Stated Termination Date – June 26, 2020.
(h)    Exhibit E (Borrowing Base Certificate) to the Agreement is hereby amended
and restated in its entirety as set forth on Exhibit E attached hereto.
3.    Ratification; Other Agreements;.
(a)    This Amendment, subject to satisfaction of the conditions provided below,
shall constitute an amendment to the Loan Agreement and all of the Loan
Documents as appropriate to express the agreements contained herein. In all
other respects, the Loan Agreement and the Loan Documents shall remain unchanged
and in full force and effect in accordance with their original terms.

- 5 -

--------------------------------------------------------------------------------




(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Loan Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to "the Loan Agreement", "thereunder",
"thereof" or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as modified hereby. This Amendment
shall constitute a Loan Document.
(c)     The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof and upon the satisfaction of the following conditions precedent:
(a)    Agent shall have received a copy of this Amendment executed by each
Borrower, Agent, Issuing Lender and Majority Lenders, together with the consent
and reaffirmation attached hereto executed by each Guarantor and each of the
additional documents, instruments and agreements listed on the Closing Checklist
attached hereto as Annex I, each in form and substance reasonably acceptable to
Agent;
(b)    Agent shall have received the amendment fee set forth in that certain
Supplemental Fee Letter of even date herewith; and
(c)    no Default or Event of Default shall exist on the date hereof or as of
the date of the effectiveness of this Amendment.
5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to Agent
and Lenders, after giving effect to this Amendment:
(a)    the representations and warranties set forth in each of the Loan
Documents are true and correct in all material respects on and as of the Closing
Date and on and as of the date hereof with the same effect as though made on and
as of the date hereof (except to the extent such representations and warranties
by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct, in all material
respects, as of such earlier date);
(b)    no Default or Event of Default exists; and
(c)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate or other relevant action on the part of
such Borrower.
6.    Miscellaneous.
(a)    Expenses. Borrowers agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of Agent (including legal fees and expenses of
outside counsel

- 6 -

--------------------------------------------------------------------------------




for Agent) in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided in this Section 6(a) shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
(b)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York.
(c)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
[Signature Pages Follow]



- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.


BORROWERS: 

CENTURY ALUMINUM COMPANY 

 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Executive Vice President & CFO





CENTURY ALUMINUM OF SOUTH CAROLINA, INC. (successor in interest to Berkeley
Aluminum, Inc.) 

 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY ALUMINUM OF WEST VIRGINIA, INC. 

 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP 

By: METALSCO LLC, its Managing Partner  
 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





















--------------------------------------------------------------------------------




NSA GENERAL PARTNERSHIP 
 
By: CENTURY KENTUCKY, INC., 
   its Managing Partner
 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY ALUMINUM SEBREE LLC
 
 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President















--------------------------------------------------------------------------------








AGENT AND LENDERS: 
 
WELLS FARGO CAPITAL FINANCE, LLC, 
as Agent, as Issuing Lender and as a Lender 

 

By:
   /s/Brandi Whittington
 
Name:
Brandi Whittington
 
Title:
Vice President
Revolving Loan Commitment: $112,500,000









--------------------------------------------------------------------------------










CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender 


 

By:
   /s/Vipul Dhadda
 
Name:
Vipul Dhadda
 
Title:
Authorized Signatory
 
 
 
By:
   /s/Karim Rahintoola
 
Name:
Karim Rahintoola


 
Title:
Authorized Signatory
Revolving Loan Commitment: $25,000,000









--------------------------------------------------------------------------------












BNP PARIBAS, as a Lender 


 

By:
   /s/ Gregoire LeForestier
 
Name:
Grégoire LeForestier


 
Title:
Director of Metals & Mining
 
 
 
By:
   /s/ Charles Bichet
 
Name:
Charles Bichet


 
Title:
Metals & Mining
Revolving Loan Commitment: $12,500,000











--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION


Each of the undersigned (collectively, the "Guarantors") hereby (i) acknowledges
receipt of a copy of the foregoing Fifth Amendment to Amended and Restated
Credit Agreement (the "Amendment"; terms defined therein and used, but not
otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii)
acknowledges and agrees to the terms of the Amendment as if it were a signatory
thereto; and (iv) except as specifically provided therein, affirms that nothing
contained therein shall modify in any respect whatsoever its respective guaranty
of the obligations of each Borrower to Agent and Lenders pursuant to the terms
of the Guaranty Agreements executed in favor of Agent and Lenders, and reaffirms
that each Guaranty Agreement is and shall continue to remain in full force and
effect. Although Guarantors have been informed of the matters set forth herein
and have acknowledged and agreed to same, each Guarantor understands that Agent
and Lenders have no obligation to inform Guarantors of such matters in the
future or to seek any Guarantor’s acknowledgment or agreement to future
amendments or waivers, and nothing herein shall create such a duty.
[signature page follows]




--------------------------------------------------------------------------------






METALSCO, LLC, 
a Georgia limited liability company
By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





SKYLINER, LLC,
a Delaware limited liability company
 
 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY KENTUCKY, INC.,


 
 

a Delaware corporation
By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President





CENTURY MARKETER LLC,
a Delaware limited liability company


 
 

By:
   /s/ Rick T. Dillon
 
Name:
Rick T. Dillon
 
Title:
Vice President











